                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ELROY PEDRO GOMEZ,                                Case No. 19-cv-06129-SI
                                   8                    Petitioner,
                                                                                           ORDER EXTENDING DEADLINES
                                   9             v.
                                                                                           Re: Dkt. No. 9
                                  10     WILLIAM “JOE” SULLIVAN,
                                  11                    Respondent.

                                  12
Northern District of California




                                              Respondent has filed a request for an extension of the deadline to file his response to the
 United States District Court




                                  13
                                       order to show cause. Upon due consideration of the request and the declaration of attorney Lisa Ott,
                                  14
                                       the request is GRANTED. Docket No. 9. Respondent must file and serve his response to the order
                                  15
                                       to show cause no later than May 1, 2020. Petitioner must file and serve his traverse no later than
                                  16
                                       May 29, 2020.
                                  17
                                              IT IS SO ORDERED.
                                  18
                                       Dated: March 3, 2020
                                  19

                                  20
                                                                                       ______________________________________
                                  21                                                   SUSAN ILLSTON
                                                                                       United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
